Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 1 of 11




                                               19-3128-SAC
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 2 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 3 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 4 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 5 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 6 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 7 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 8 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 9 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 10 of 11
Case 5:19-cv-03128-SAC Document 1 Filed 07/15/19 Page 11 of 11
